DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 09/15/2020 was reviewed and the listed references were noted.

Drawings
The 3 page drawings have been considered and placed on record in the file. 


Status of Claims
Claims 1-20 are pending.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

In addition, in Page 1 line 9 please insert the word “be” between “may” and “applied”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, and 13-16 are rejected under 35 U.S.C. 103 as being anticipated by Charles W. Handley (US 2018/0054573).

Consider Claim 1, Handley discloses “An image processing apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following” (Abstract and Paragraph [0023]): 
“obtain a first image and a second image that at least partially illustrate the same real-world scene, wherein the first image comprises a visible light image and the second image comprises a thermal image” (Fig. 1:102, which comprises a second image captured by the a thermal image capture component 103, Paragraph [0024], and a first image captured by the visible imaging sensor 105, Paragraph [0028], of the same scene 101); 
“identify one or more spatial portions of the second image that represent a predefined temperature range” (Paragraphs [0048] and [0051], where a thermal image of an object of interest with a pre-defined temperature range in a portion of the scene is disclosed); 
“identify one or more spatial potions of the first image that illustrate the same portions of the real-world scene as illustrated in the identified one or more spatial portions of the second image” (Fig. 3:300 and Paragraphs [0050] and [0051], where it is disclosed that a visible light image of the portion of the scene of interest, i.e., the same taken by the thermal image, is identified); “and 
derive, based on the first image, a composite image wherein the identified one or more spatial portions of the first image are emphasized” (Fig. 3:306 and Paragraph [0053], where the isothermal image and the visible image are combined to create an enhanced image).  

Consider Claim 2, Handley discloses “The image processing apparatus according to claim 1, wherein 4Docket No. 3502-1620 said predefined temperature range is defined as a predefined range of pixel values, and identifying the one or more spatial portions of the second image comprises identifying pixel positions of the second image having pixel values that fall within said predefined range of pixel values” (Handley, Paragraph [0016], the isothermal masking process).

Consider Claim 3, Handley discloses “The image processing apparatus according to claim 1, wherein said predefined temperature range represents one of the (Handley, Paragraph [0043], where it is disclosed examples of objects of interest, which include human beings and it is also disclosed examples of temperature ranges, such as an example of a range between 75 degrees Fahrenheit, 23 degrees Celsius and 110 degrees Fahrenheit, 43 degrees Celsius, which falls within the claimed range disclosed by this claims.  In addition, it should be noted that any other predefined range may be utilized).

Consider Claim 10, Handley discloses “An image capturing apparatus comprising: a camera assembly comprising a first imaging device for capturing visible light images and a second imaging device for capturing thermal images, the first and second cameras positioned with respect to each other such that they have at least partially overlapping respective fields of view” (Fig. 1:102, where thermal imaging sensor 103 and visible imaging sensor 105 are positioned with respect of each other to capture overlapping field of view of scene 101); “and an image processing apparatus according to claim 1, arranged to receive the first image and the second image from the first camera and the second camera, respectively” (see analysis of Claim 1 using the Handley reference as presented above).

Claim 13 recites a method with steps corresponding to the functions of the apparatus elements recited in Claim 1.  Therefore, the recited steps of method Claim 13 
 
Consider Claim 14, Handley discloses “A method according to claim 13, comprising using a camera assembly comprising a first camera for capturing visible light images and a second camera for capturing 8Docket No. 3502-1620 thermal images to capture, respectively, the first image and the second image, wherein the first and second cameras positioned with respect to each other such that they have at least partially overlapping respective fields of view” (Fig. 1:102, where thermal imaging sensor 103 and visible imaging sensor 105 are capturing overlapping field of view of scene 101).

Claim 15 recites a computer program product comprising computer readable program with instructions corresponding to the functions of the apparatus elements recited in Claim 1.  Therefore, the recited instructions of Claim 15 are mapped to the Handley reference in the same manner as the corresponding elements in apparatus Claim 1.  In addition, Handley discloses use of a computer-readable medium for its invention (Paragraph [0023]). 

Consider Claim 16, Handley discloses “The image processing apparatus according to claim 2, wherein said predefined temperature range represents one of the (Handley, Paragraph [0043], where it is disclosed examples of objects of interest, which include human beings and it is also disclosed examples of temperature ranges, such as an example of a range between 75 degrees Fahrenheit, 23 degrees Celsius and 110 degrees Fahrenheit, 43 degrees Celsius, which falls within the claimed range disclosed by this claims.  In addition, it should be noted that any other predefined range may be utilized).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 7, 8, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Charles W. Handley (US 2018/0054573) in view of Stanimirovic et al. (US 2018/0268237).

Consider Claim 4, although Handley discloses capturing essentially the same portion of the scene for its two imaging sensors (Handley, Paragraphs [0050] and [0051]), it does not explicitly disclose “The image processing apparatus according to (Stanimirovic, Paragraphs [0086], [0094], and [0116]).  

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Handley with teachings of Stanimirovic to map the corresponding pixels between two imaging sensors.  One of ordinary skill in the art could have combined these elements in order to enhance the integrity and reliability of the composite image.  Therefore, it would have been obvious to combine Handley and Stanimirovic to obtain the invention in Claim 4.

Consider Claim 5, the combination of Handley and Stanimirovic discloses “The image processing apparatus according to claim 4, wherein said predefined spatial mapping function comprises mapping a pixel position of the second image into a corresponding pixel position of the first image by translating the pixel position by a predefined amount in a predefined direction” (Stanimirovic, Paragraph [0116]).  The proposed combination as well as the motivation for combining the Handley and Stanimirovic references presented in the rejection of Claim 4, apply to Claim 5 and are 

Consider Claim 7 and 8, the combination of Handley and Stanimirovic discloses “The image processing apparatus according to claim 1, wherein deriving the composite image comprises modifying at least part of the image content of the first image in said one or more identified spatial portions of the first image in a predefined manner” and “The image processing apparatus according to claim 7, wherein said modifying comprises one of the following: replacing the image content in said one or more identified spatial portions of the first images with respective one or more visual indications, modifying the image content in said one or more identified spatial portions of the first images in a predefined manner, 6Docket No. 3502-1620 modifying the image content around said one or more identified spatial portions of the first images in a predefined manner” (Stanimirovic, Paragraph [0067], where unreliable portion of the image that falls outside the temperature range is disclosed to be excluded in the mapping process).  The proposed combination as well as the motivation for combining the Handley and Stanimirovic references presented in the rejection of Claim 4, apply to Claim 7 and are incorporated herein by reference.  Thus, the method recited in Claim 7 is met by Handley and Stanimirovic.

Consider Claim 11, the combination of Handley and Stanimirovic discloses “An image capturing apparatus according to claim 10, wherein the first camera and the (Stanimirovic, Paragraph [0131]).  The proposed combination as well as the motivation for combining the Handley and Stanimirovic references presented in the rejection of Claim 4, apply to Claim 11 and are incorporated herein by reference.  Thus, the method recited in Claim 11 is met by Handley and Stanimirovic.

Consider Claim 17, although Handley discloses capturing essentially the same portion of the scene for its two imaging sensors (Handley, Paragraphs [0050] and [0051]), it does not explicitly disclose “The image processing apparatus according to claim 2, wherein identifying the one or more spatial portions of the first image comprises using a predefined spatial mapping function to convert pixel positions within said identified one or more spatial portion of the second image into corresponding pixel positions of the first image.”  However, in an analogous field of endeavor, Stanimirovic discloses mapping pixel positions of the two images captured by a thermal camera and the visible camera (Stanimirovic, Paragraphs [0086], [0094], and [0116]).  

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Handley with teachings of Stanimirovic to map the corresponding pixels between two imaging sensors.  One of ordinary skill in the art could have combined these elements in order to enhance the 

Consider Claim 18, although Handley discloses capturing essentially the same portion of the scene for its two imaging sensors (Handley, Paragraphs [0050] and [0051]), it does not explicitly disclose “The image processing apparatus according to claim 3, wherein identifying the one or more spatial portions of the first image comprises using a predefined spatial mapping function to convert pixel positions within said identified one or more spatial portion of the second image into corresponding pixel positions of the first image.”  However, in an analogous field of endeavor, Stanimirovic discloses mapping pixel positions of the two images captured by a thermal camera and the visible camera (Stanimirovic, Paragraphs [0086], [0094], and [0116]).  

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Handley with teachings of Stanimirovic to map the corresponding pixels between two imaging sensors.  One of ordinary skill in the art could have combined these elements in order to enhance the integrity and reliability of the composite image.  Therefore, it would have been obvious to combine Handley and Stanimirovic to obtain the invention in Claim 18.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Charles W. Handley (US 2018/0054573) in view of Romello Burdoucci (US 2018/0035606).

Consider Claim 12, although Handley discloses use of two cameras and an image processing component for rendering and generation of a compost image using the two acquired images (Handley, Figs. 1 and 3:306), it does not explicitly disclose “A search camera apparatus comprising an elongated shaft, a display and an image capturing apparatus according to claim 10, wherein the camera assembly is arranged at one end of the elongated shaft, 7Docket No. 3502-1620 the display is arranged in or close to the other end of the elongated shaft”.  However, in an analogous field of endeavor, Burdoucci discloses this specific design configuration for cameras and a display (Burdoucci, Claim 5).  

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Handley with teachings of Burdoucci to create a special designed imaging apparatus as claimed in Claim 12.  One of ordinary skill in the art could have combined these elements in order to generate a portable versatile and compact imaging apparatus.  Therefore, it would have been obvious to combine Handley and Burdoucci to obtain the invention in Claim 12.

Allowable Subject Matter
Claim 6, 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Ruther et al. (US 10,823,553).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIAMAK HARANDI/Primary Examiner, Art Unit 2662